PER CURIAM:
Richard Olislager appeals his forty-year sentence following a guilty plea to one *67count of receiving child pornography, in violation of 18 U.S.C.A. § 2252(a)(2) (2006). The government concedes — and our review of the record confirms — that, by failing to make a recommendation that Olislager’s sentence not exceed 180 months, the government breached the terms of its plea agreement with Olislager. Accordingly, we remand to the district court for resentencing. We direct that a different district judge conduct the resentencing proceedings. See United States v. Peglera, 38 F.3d 412, 415 (4th Cir.1994). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED.